Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter I. Bernstein, on November 16, 2021.

Amend claim 42, as shown below.
Cancel claims 45, 46, 54, and 83.

42. (Currently Amended) A method for treating a neurodegenerative disorder comprising administering to a patient in need thereof an effective amount of at least one cyclopropanated esterified fatty acid containing an alkoxy group with at least one CF3 group in the ester portion, wherein the neurodegenerative disorder is selected from Alzheimer's Disease, Parkinson's Disease, Fragile X, Niemann-Pick C, and dementia[[.]] and
wherein the at least one cycloproponated esterified fatty acid comprises a cyclopropanated version of 8-[2-(2-pentylcyclopropylmethyl)-cyclopropyl]-octanoic acid (DCPLA) containing an alkoxy group with at least one CF3 group in the ester portion.

The following is an examiner’s statement of reasons for allowance:
The claimed subject population is enabled and the prior art does not provide a motivation to arrive at the claimed DCPLA compounds modified to comprise an alkoxy substituted with a CF3 moiety.  
Claims 42, 62, and 70 are allowed.
	Claims 43-61, 63-69, and 71-118 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628